BREWER, J.
Defendant petitions for reconsideration of our decision in State v. Jenkins, 190 Or App 542, 79 P3d 347 (2003). Specifically, he seeks reconsideration of our disposition of three of his assignments of error. We allow the petition, modify our opinion, and adhere to it as modified.
Defendant was convicted of first-degree theft, first-degree forgery, and tampering with public records. In a separate judgment, he also was convicted of solicitation to commit aggravated murder. Both judgments resulted from a single trial and were connected to the same underlying events. On appeal, defendant made four assignments of error. The first assignment pertained only to the latter conviction. The second and third pertained to the sentence imposed for that conviction. The fourth assignment of error pertained to an evidentiary ruling that was relevant to both judgments. In our opinion, we stated, “Defendant makes four assignments of error, three of which we reject without discussion.” Id. at 544. We wrote only to address the first assignment, on the merits of which we reversed the conviction for solicitation to commit aggravated murder and remanded for a new trial. In his petition for reconsideration, defendant contends that, because we reversed that conviction, we should not have reached the sentencing issues connected to it. Consequently, he argues, we should not have rejected his second and third assignments of error on their merits.
We did not, in fact, reach the sentencing issues that were the subjects of the second and third assignments of error. However, because our opinion suggests that we did reach them, we delete the above quoted sentence and insert the following in its place:
“Defendant makes four assignments of error. We reject without discussion the assignment pertaining to his motion to suppress evidence. Because we reverse defendant’s conviction for solicitation to commit aggravated murder, we do not reach his two assignments of error concerning the sentence imposed for that conviction.”
Reconsideration allowed; former opinion modified and adhered to as modified.